DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-137749, filed on 7/23/2018 and parent Application No. JP2017-166123, filed on 8/30/2017.

Information Disclosure Statement

The information disclosure statement submitted on 8/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NEURAL NETWORK BASED HOMOMORPHIC ENCRYPTION SCHEME FOR INFERENCE PROCESSING

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim discloses “A non-transitory computer readable medium storing an inference program for causing a computer to execute an inference process for controlling an inference device”.  There is insufficient antecedent basis for this claim in the originally filed specification.  For example, on page 14, lines 22-23 discloses “the recording medium 104 is, for example, a non-transitory recording medium such as a SD Memory Card”, but this refers to a non-transitory recording medium (emphasis added), not the non-transitory computer readable medium storing an inference program (emphasis added) as claimed. 

Claim Objections

Claim 6 is objected to because of the following informalities:  “outputting the data encrypted by the performing process executed by the third processer to the inference device” should read as “outputting the data encrypted by the performing process executed by the third processor to the inference device” (emphasis added).  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “acquiring a learned mode in which a parameter is adjusted” should read as “acquiring a learned model in which a parameter is adjusted” (emphasis added).  Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Chabanne et al. (US 20180096248 A1, hereinafter “Chabanne”).

Regarding claim 1 Chabanne discloses [a]n inference device comprising: a processor configured to execute a process including: ([0086]-[0087]; the second server 1b is the inference device comprising a processor (processing means 11b))
acquiring of a learned model in which a parameter is adjusted by using a first neural network employing a nonlinear function as an activation function, the parameter including at least one of a weight and a bias of coupling between neurons included in the first neural network; ([0060-0061]; “Learning , by data processing means of a first server from a base of already classified learning data , the parameters of a reference convolution neural network CNN comprising at least : a non - linear layer operating an activation function”, which discloses that a parameters of a first neural network (reference CNN) are adjusted by employing a nonlinear activation function; and [0075]; “said activation function is of Rectified Linear Unit type , ReLU”, which discloses that the first (reference CNN) and second (substitution CNN) neural networks make use of a nonlinear activation function such as ReLU, which is a nonlinear activation function as disclosed in the originally filed specification of the present application; and [0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses that the learned model (reference CNN) is acquired at the second server which then implements a second NN (substitution CNN) using the learned parameters of the reference CNN (first NN); and [0006]; “More specifically , the learning phase allows con figuration of the parameters of a CNN i .e .weights and biases”, which discloses that during the learning phase of the first NN (reference CNN), parameters are adjusted, such as the weight and bias of the NN)
setting of a parameter in a second neural network employing an approximation polynomial of the nonlinear function as an activation function in accordance with the learned model; and ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses setting or using the parameters in the second NN (substitution NN) employing an approximation polynomial of the nonlinear function as an activation function in accordance with the learned model (reference CNN); [0075]; “said activation function is of Rectified Linear Unit type , ReLU”, which discloses that the first (reference CNN) and second (substitution CNN) neural networks make use of a nonlinear activation function such as ReLU; and [0137]; “The substitution CNN uses the parameters learnt for the reference CNN and , instead of each “ true ” non - linear layer NL operating the activation function , it comprises a POLYNOMIAL non - linear layer operating said determined at least two - degree polynomial function ( globally or deter mined for this layer NL”)
performing of inference processing on encrypted data as encrypted by using the second neural network in response to the encrypted data being input ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses, under a broadest reasonable interpretation of the claim language, performance of inference processing or classifying encrypted data in response to the encrypted data being input; and [0064]; “Receiving said input , homomorphically encrypted , by data processing means of a second server , from client equipment”; and [0136]; “Next , in this variant , at step ( c ) said encrypted input is classified in the encrypted domain by means of a so - called substitution CNN which is compatible with homomorphic encryption”).

Regarding claim 2, the rejection of claim 1 is incorporated and Chabanne further discloses wherein the encrypted data is input from a client device that performs encryption processing and decryption processing via a homomorphic encryption scheme, ([0064]; “Receiving said input , homomorphically encrypted , by data processing means of a second server , from client equipment”, which discloses that the client device performs homomorphic encryption; and [0066]; “Transmitting the encryption of the classification obtained to said client equipment , for decryption”, which discloses that the client device performs homomorphic decryption as the data was initially homomorphically encrypted)
wherein the performing of the inference processing includes: performing of the inference processing by computing via the homomorphic encryption scheme, and ([0136]; “Next , in this variant , at step ( c ) said encrypted input is classified in the encrypted domain by means of a so - called substitution CNN which is compatible with homomorphic encryption”, which discloses that the inference processing (performed by the second server which implements the substitution CNN) is performed by the homomorphic encryption scheme)
wherein the process further includes: outputting of an encrypted inference result obtained by the inference processing to the client device ([0066]; “Transmitting the encryption of the classification obtained to said client equipment, for decryption”, the transmitting being the outputting).

Regarding claim 3, the rejection of claim 1 is incorporated and Chabanne further discloses wherein the first neural network and the second neural network are convolutional neural networks ([0065]; “a substitution CNN using the parameters learnt for the reference CNN”, which discloses that the first NN (reference CNN) and second NN (substitution CNN) are both convolutional neural networks).

Regarding claim 4, the rejection of claims 1 and 2 are incorporated and Chabanne further discloses wherein the first neural network and the second neural network are convolutional neural networks ([0065]; “a substitution CNN using the parameters learnt for the reference CNN”, which discloses that the first NN (reference CNN) and second NN (substitution CNN) are both convolutional neural networks).

Regarding claim 5 Chabanne discloses [a]n inference system comprising: a learning device; and an inference device, (Figure 1; the figure discloses the inference system including the learning device that is the first server 1a implemented by processing means 11a and the inference device that is the second server 1b implemented by processing means 11b)
wherein the learning device includes a first processor configured to execute a process including: (Figure 1; Elements 1a and 11a)
creating a learned model in which a parameter is adjusted by using a first neural network employing a nonlinear function as an activation function, the parameter including at least one of a weight and a bias of coupling between neurons included in the first neural network ([0060-0061]; “Learning , by data processing means of a first server from a base of already classified learning data , the parameters of a reference convolution neural network CNN comprising at least : a non - linear layer operating an activation function”, which discloses that a parameters of a first neural network (reference CNN) are adjusted by employing a nonlinear activation function; and [0075]; “said activation function is of Rectified Linear Unit type , ReLU”, which discloses that the first (reference CNN) and second (substitution CNN) neural networks make use of a nonlinear activation function such as ReLU, which is a nonlinear activation function as disclosed in the originally filed specification of the present application; and [0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses that the learned model (reference CNN) is acquired at the second server which then implements a second NN (substitution CNN) using the learned parameters of the reference CNN (first NN); and [0006]; “More specifically , the learning phase allows con figuration of the parameters of a CNN i .e .weights and biases”, which discloses that during the learning phase of the first NN (reference CNN), parameters are adjusted, such as the weight and bias of the NN)
wherein the inference device includes a second processor configured to execute a process including: (Figure 1, Elements 1b and 11b)
acquiring the learned model, ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses that the learned model (reference CNN) is acquired at the second server which then implements a second NN (substitution CNN) using the learned parameters of the reference CNN (first NN)) 
setting a parameter in a second neural network employing an approximation polynomial of the nonlinear function as an activation function in accordance with the learned model, and ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses setting or using the parameters in the second NN (substitution NN) employing an approximation polynomial of the nonlinear function as an activation function in accordance with the learned model (reference CNN); [0075]; “said activation function is of Rectified Linear Unit type , ReLU”, which discloses that the first (reference CNN) and second (substitution CNN) neural networks make use of a nonlinear activation function such as ReLU; and [0137]; “The substitution CNN uses the parameters learnt for the reference CNN and , instead of each “ true ” non - linear layer NL operating the activation function , it comprises a POLYNOMIAL non - linear layer operating said determined at least two - degree polynomial function ( globally or deter mined for this layer NL”)
performing inference processing on encrypted data as encrypted by using the second neural network in response to the encrypted data being input ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses, under a broadest reasonable interpretation of the claim language, performance of inference processing or classifying encrypted data in response to the encrypted data being input; and [0064]; “Receiving said input , homomorphically encrypted , by data processing means of a second server , from client equipment”; and [0136]; “Next , in this variant , at step ( c ) said encrypted input is classified in the encrypted domain by means of a so - called substitution CNN which is compatible with homomorphic encryption”).

Regarding claim 6, the rejection of claim 5 is incorporated and Chabanne further discloses outputting an encrypted inference result obtained by the inference processing to the client device, and ([0066])
performing the inference processing by computing via a homomorphic encryption scheme, and ([0136]; “Next , in this variant , at step ( c ) said encrypted input is classified in the encrypted domain by means of a so - called substitution CNN which is compatible with homomorphic encryption”, which discloses that the inference processing (performed by the second server which implements the substitution CNN) is performed by the homomorphic encryption scheme)
wherein the client device includes a third processor configured to execute a process including: (Figure 1, Element 10; the client device inherently includes a processor, which is a different processor from the two servers in the figure; and [0089]; “The architecture advantageously comprises one or more items of client equipment 10 , which may be any work station ( also connected to network 2 ) , preferably separate from the servers 1a , 1b but possibly being merged with one and / or the other thereof”)
performing encryption processing via the homomorphic encryption scheme on data of a target for the inference processing, ([0064]; “Receiving said input , homomorphically encrypted , by data processing means of a second server , from client equipment”, which discloses that the client device performs homomorphic encryption; 
outputting the data encrypted by the performing process executed by the third processer to the inference device, and (Figure 1; the figure discloses the outputting of data between the third processor (10) and the inference device (1b), as there is bidirectional communication between the two; and [0064])
performing decryption processing via the homomorphic encryption scheme on the encrypted inference result in response to the encrypted inference result being input ([0066]; “Transmitting the encryption of the classification obtained to said client equipment , for decryption”, which discloses that the client device performs homomorphic decryption as the data was initially homomorphically encrypted. Note that the inference result or classification comes from the second server which implements the substitution CNN).

Regarding claim 7 Chabanne discloses [a]n inference method executed by a processor to control an inference device, the inference method comprising: a process executed by the processor including: ([0086]-[0087]; the second server 1b is the inference device comprising a processor (processing means 11b))
acquiring a learned model in which a parameter is adjusted by using a first neural network employing a nonlinear function as an activation function, the parameter including at least one of a weight and a bias of coupling between neurons included in the first neural network ([0060-0061]; “Learning , by data processing means of a first server from a base of already classified learning data , the parameters of a reference convolution neural network CNN comprising at least : a non - linear layer operating an activation function”, which discloses that a parameters of a first neural network (reference CNN) are adjusted by employing a nonlinear activation function; and [0075]; “said activation function is of Rectified Linear Unit type , ReLU”, which discloses that the first (reference CNN) and second (substitution CNN) neural networks make use of a nonlinear activation function such as ReLU, which is a nonlinear activation function as disclosed in the originally filed specification of the present application; and [0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses that the learned model (reference CNN) is acquired at the second server which then implements a second NN (substitution CNN) using the learned parameters of the reference CNN (first NN); and [0006]; “More specifically , the learning phase allows con figuration of the parameters of a CNN i .e .weights and biases”, which discloses that during the learning phase of the first NN (reference CNN), parameters are adjusted, such as the weight and bias of the NN)
setting a parameter in a second neural network employing an approximation polynomial of the nonlinear function as an activation function in accordance with the learned model; and ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses setting or using the parameters in the second NN (substitution NN) employing an approximation polynomial of the nonlinear function as an activation function in accordance with the learned model (reference CNN); [0075]; “said activation function is of Rectified Linear Unit type , ReLU”, which discloses that the first (reference CNN) and second (substitution CNN) neural networks make use of a nonlinear activation function such as ReLU; and [0137]; “The substitution CNN uses the parameters learnt for the reference CNN and , instead of each “ true ” non - linear layer NL operating the activation function , it comprises a POLYNOMIAL non - linear layer operating said determined at least two - degree polynomial function ( globally or deter mined for this layer NL”)
performing inference processing on encrypted data as encrypted by using the second neural network in response to the encrypted data being input ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses, under a broadest reasonable interpretation of the claim language, performance of inference processing or classifying encrypted data in response to the encrypted data being input; and [0064]; “Receiving said input , homomorphically encrypted , by data processing means of a second server , from client equipment”; and [0136]; “Next , in this variant , at step ( c ) said encrypted input is classified in the encrypted domain by means of a so - called substitution CNN which is compatible with homomorphic encryption”).

Regarding claim 8 Chabanne discloses [a]n non-transitory computer readable medium storing an inference program for causing a computer to execute an inference process for controlling an inference device: the process comprising: ([0086]-[0087]; the second server 1b is the inference device comprising a processor (processing means 11b); and [0141])
acquiring a learned mode in which a parameter is adjusted by using a first neural network employing a nonlinear function as an activation function, the parameter including at least one of a weight and a bias of coupling between neurons included in the first neural network ([0060-0061]; “Learning , by data processing means of a first server from a base of already classified learning data , the parameters of a reference convolution neural network CNN comprising at least : a non - linear layer operating an activation function”, which discloses that a parameters of a first neural network (reference CNN) are adjusted by employing a nonlinear activation function; and [0075]; “said activation function is of Rectified Linear Unit type , ReLU”, which discloses that the first (reference CNN) and second (substitution CNN) neural networks make use of a nonlinear activation function such as ReLU, which is a nonlinear activation function as disclosed in the originally filed specification of the present application; and [0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses that the learned model (reference CNN) is acquired at the second server which then implements a second NN (substitution CNN) using the learned parameters of the reference CNN (first NN); and [0006]; “More specifically , the learning phase allows con figuration of the parameters of a CNN i .e .weights and biases”, which discloses that during the learning phase of the first NN (reference CNN), parameters are adjusted, such as the weight and bias of the NN)
setting a parameter in a second neural network employing an approximation polynomial of the nonlinear function as an activation function in accordance with the learned model; and ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses setting or using the parameters in the second NN (substitution NN) employing an approximation polynomial of the nonlinear function as an activation function in accordance with the learned model (reference CNN); [0075]; “said activation function is of Rectified Linear Unit type , ReLU”, which discloses that the first (reference CNN) and second (substitution CNN) neural networks make use of a nonlinear activation function such as ReLU; and [0137]; “The substitution CNN uses the parameters learnt for the reference CNN and , instead of each “ true ” non - linear layer NL operating the activation function , it comprises a POLYNOMIAL non - linear layer operating said determined at least two - degree polynomial function ( globally or deter mined for this layer NL”)
performing inference processing on encrypted data as encrypted by using the second neural network in response to the encrypted data being input ([0065]; “Classifying said encrypted input in the encrypted domain , by the data processing means of the second server , by means of a substitution CNN using the parameters learnt for the reference CNN and comprising , instead of each non - linear layer operating the activation function , a non - linear layer operating said determined at least two - degree polynomial function”, which discloses, under a broadest reasonable interpretation of the claim language, performance of inference processing or classifying encrypted data in response to the encrypted data being input; and [0064]; “Receiving said input , homomorphically encrypted , by data processing means of a second server , from client equipment”; and [0136]; “Next , in this variant , at step ( c ) said encrypted input is classified in the encrypted domain by means of a so - called substitution CNN which is compatible with homomorphic encryption”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125